Name: 2001/25/EC: Commission Decision of 27 December 2000 prohibiting the use of certain animal by-products in animal feed (Text with EEA relevance) (notified under document number C(2000) 4143)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  deterioration of the environment;  processed agricultural produce;  animal product
 Date Published: 2001-01-11

 Avis juridique important|32001D00252001/25/EC: Commission Decision of 27 December 2000 prohibiting the use of certain animal by-products in animal feed (Text with EEA relevance) (notified under document number C(2000) 4143) Official Journal L 006 , 11/01/2001 P. 0016 - 0017Commission Decisionof 27 December 2000prohibiting the use of certain animal by-products in animal feed(notified under document number C(2000) 4143)(Text with EEA relevance)(2001/25/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10(4) thereof,Whereas:(1) Council Directive 90/667/EC of 27 November 1990 laying down the veterinary rules for the disposal and processing of animal waste, for its placing on the market and for the prevention of pathogens in feedstuffs of animal or fish origin and amending Directive 90/425/EEC(3), established the principle that all animal waste, regardless of its source, may be used for the production of feed material following appropriate treatment.(2) According to Commission Decision 98/272/EC of 23 April 1998 on epidemio-surveillance for transmissible spongiform encephalopathies (and amending Decision 94/474/EC(4), as amended by Decision 2000/374/EC(5), animals which are slaughtered or have died with TSE shall be destroyed.(3) After feed containing processed ruminant waste contaminated by the infective agent was identified as the primary source of bovine spongiform encephalopathy (BSE), a Community wide ban on feeding protein derived from mammalian tissues to ruminants was established in July 1994 by Commission Decision 94/381/EC of 27 June 1994 concerning certain protection measures with regard to bovine spongiform encephalopathy and the feeding of mammalian derived protein(6), as last amended by Decision 1999/129/EC(7).(4) Council Decision 1999/534/EC of 19 July 1999 on measures applying to the processing of certain animal waste to protect against TSE and amending Commission Decision 97/735/EC(8) establishes that, from 1 April 1997, all mammalian animal waste must be processed in accordance with the minimum parameters of 133 °C, 20 minutes, 3 bar, which are regarded as being the most effective for the inactivation of the agents of scrapie and BSE.(5) Commission Decision 2000/418/EC regulating the use of material presenting risks as regards transmissible spongiform encephalopathies and amending Decision 94/474/EC(9) establishes that, from 1 October 2000, specified risk material must be removed from all parts of the food and feed chain. In the case of cattle, sheep and goats that have died, either the specified risk materials must be removed or the whole carcase must be destroyed.(6) The Scientific Steering Committee has adopted a number of opinions related to the safety of animal by-products, including animal feed. The main conclusion of those scientific opinions is that animal by-products derived from animals not fit for human consumption following health inspection should not enter the feed chain.(7) Based on those scientific opinions, on 19 October 2000, the Commission adopted a proposal for a Regulation of the European Parliament and of the Council laying down the health rules concerning animal by-products not intended for human consumption(10). The key issue of this proposal is the prohibiton of recycling certain animal by-products into the feed chain, namely dead animals and condemned animal material. The only raw material allowed to be used for the production of animal feed would then be material derived from animals declared fit for human consumption.(8) On 16 November 2000, the European Parliament adopted a Resolution on BSE and safety of animal feedingstuffs, calling for an immediate ban of feeding animal meal to all farmed animals, unless the implementation of the above existing Community legislation is guaranteed by Member States and as long as the exclusion of animals who have died from the animal feed chain as proposed by the Commission has not come into force.(9) Recent Community inspections have identified weaknesses in relation to the implementation of existing Community legislation on the control of TSE. It is therefore appropriate to immediately prohibit the recycling into the feed chain of certain animal by-products. In the case of large animal disease outbreaks, special arrangements may be adopted.(10) In the light of recent developments in the BSE situation in the Community, on 21 November 2000, the Council invited the Commission to exclude dead animals from feed for farm animals.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1For the purpose of this Decision, the following definitions shall apply:farmed animals: any animal which is kept, fattened or bred for the production of food;pet animals: animals belonging to species normally nourished and kept, but not consumed, by man for purposes other than farming;experimental animals: animals defined by Article 2 of Council Directive 86/609/EEC(11);feed: feed of animal origin for farmed animals, including processed animal proteins as defined by Article 2(e) of Council Directive 92/118/EEC(12) as last amended by Commission Decision 1999/724/EC(13), rendered fats, fish oil, gelatine and hydrolysed proteins and dicalcium phosphate.Article 2Member States shall ensure that the following animal waste is not used for the production of feed for farmed animals:(a) all bovine animals, pigs, goats, sheep, solipeds, poultry, farmed fish and all other animals kept for agricultural production which have died on the farm but were not slaughtered for human consumption, including stillborn and unborn animals;(b) the following dead animals:(i) pet animals,(ii) zoo animals,(iii) circus animals,(iv) experimental animals,(v) wild animals designated by the competent authority;(c) animals which are killed on the farm for disease control measures;(d) without prejudice to instances of energency slaughtering for reasons of welfare, farm animals which have died in transit.Article 3This Decision shall apply at the latest by 1 March 2001.Article 4This Decision is addressed to the Member States.Done at Brussels, 27 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 363, 27.12.1990, p. 51.(4) OJ L 122, 24.4.1998, p. 59.(5) OJ L 135, 8.6.2000, p. 27.(6) OJ L 172, 7.7.1994, p. 23.(7) OJ L 41, 16.2.1999, p. 14.(8) OJ L 204, 4.8.1999, p. 37.(9) OJ L 158, 30.6.2000, p. 76.(10) COM (2000)574 final.(11) OJ L 358, 18.12.1986, p. 1.(12) OJ L 62, 15.3.1993, p. 49.(13) OJ L 290, 12.11.1999, p. 32.